

116 HR 8781 IH: Restoring Faith in Our Elections Act
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8781IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. Banks introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to require individuals applying to register to vote in elections for Federal office to provide a complete Social Security number with the application, to require States to use Social Security numbers to cross-check the identifications of individuals who vote in elections for Federal office in the State with the identifications of individuals who are registered to vote in such elections, and for other purposes.1.Short titleThis Act may be cited as the Restoring Faith in Our Elections Act.2.Requiring applicants for voter registration to provide full Social Security numbers(a)RequirementSection 303(a)(5)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(5)(A)) is amended to read as follows:(A)Requiring applicants to provide full Social Security numberNotwithstanding any other provision of law, an application for voter registration for an election for Federal office may not be accepted or processed by a State unless the application includes the applicant’s full Social Security number..(b)Conforming amendment relating to certain voters registering by mailSection 303(b)(3)(B)(i) of such Act (52 U.S.C. 21083(b)(3)(B)(i)) is amended by striking either— and all that follows through ; and and inserting the individual’s full Social Security number; and.(c)Conforming amendment relating to waiver of Privacy ActSection 303(c) of such Act (52 U.S.C. 21083(c)) is amended to read as follows:(c)Permitted use of Social Security numbersSection 7 of the Privacy Act of 1974 (5 U.S.C. 552a note) does not apply to the use of a Social Security number under subsection (a)(5)(A) or subsection (b)(3)(B)(i)..(d)Effective dateThe amendments made by this section shall apply with respect to elections held in 2022 or any succeeding year.3.Use of Social Security numbers to cross-check identifications of individuals casting ballots in elections with individuals registered to vote in elections(a)Requiring cross-Check of identificationsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306; and(2)by inserting after section 303 the following new section:304.Use of Social Security numbers to cross-check identifications of individuals casting ballots in an election with individuals registered to vote in the election(a)RequirementImmediately upon the closing of the polls in an election for Federal office, each State shall verify the identification of each individual who cast a ballot in the election by carrying out a cross-check of the individual’s identification with the individual’s identification in the official list of individuals who are registered to vote in the election, using the individual’s full Social Security number as the method for determining the individual’s identification.(b)Report to CongressNot later than 7 days after the closing of the polls in an election for Federal office, the State shall submit to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate a report on the State’s compliance with subsection (a), and shall include in the report—(1)the percentage of individuals who cast votes in the election whose identifications were verified by the State under such subsection; and(2)the number of individuals who cast votes in the election, or who attempted to cast votes in the election, whose identifications could not be verified by the State under such subsection.(c)Effective dateThis section shall apply with respect to elections held in 2022 or any succeeding year..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(c)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and(2)by inserting after the item relating to section 303 the following:Sec. 304. Use of Social Security numbers to cross-check identifications of individuals casting ballots in an election with individuals registered to vote in the election..